1     Jody M. McCormick, WSBA #26351
2     Daniel J. Gibbons, WSBA #33036
      WITHERSPOON  KELLEY
3
      422 W. Riverside Avenue, Suite 1100
4     Spokane, WA 99201
      Phone: (509) 624-5265
5
      Fax: (509) 458-2728
6     jmm@witherspoonkelley.com
      djg@witherspoonkelley.com
7
      Attorneys for Plan Agent,
8     Critical Point Advisors, LLC
9
10
                         IN THE UNITED STATES BANKRUPTCY COURT
11                           EASTERN DISTRICT OF WASHINGTON
12

13     In re:                                              NO. 19-00467-FPC11
14
       GRAY LAND & LIVESTOCK, LLC                          OBJECTION TO MOTION FOR
15                                                         ALLOWANCE OF ADMINISTRATIVE
                              Debtor.                      EXPENSE CLAIM
16

17

18
                Critical Point Advisors, LLC ("CPA"), the Plan Agent as set forth in the

19    confirmed Second Amended Plan of Liquidation (the "Plan") and the Trustee under the
20
      Grantor Trust Agreement (the "Trust Agreement") objects to the Motion for Allowance
21

22
      of Administrative Expense Claim Pursuant to 11 U.S.C. § 503(a) and Payment Thereof

23    (the "Motion") (Docket No. 310) filed by the Orville Thomas Gray and Lynda Lee Gray
24
      Living Trust (the "Parents' Trust") as set forth below. Initially, the Motion was filed "to
25

26    reserve the right of the [Parents'] Trust and Lynda Gray to assert and obtain approval of

27    such claims after determination as to the effectiveness of the Assignment and the
28   OBJECTION TO MOTION FOR
     ADMINISTRATIVE EXPENSE
     CLAIM - 1                                        422 W. Riverside Avenue, Suite 1100
                                                      Spokane, Washington 99201-0300
                                                                                            Phone: 509.624.5265
                                                                                            Fax: 509.458.2728
     S206728


       19-00467-FPC11      Doc 323   Filed 08/13/20       Entered 08/13/20 10:58:45                     Pg 1 of 5
1     rejection and termination of the Lease as asserted by the [Parents'] Trust and Lynda
2
      Gray, if necessary." Motion, ¶ 10. CPA acknowledges that the Motion was filed within
3

4     the timeframe required by the Second Amended Plan of Liquidation (Docket No. 286),
5
      and therefore the Parents' Trust's right to assert and obtain administrative expense
6
      treatment has been preserved.
7

8              Determination of the many issues raised in the Motion is beyond the scope of
9
      simply granting or denying an administrative expense. While CPA and the Parents'
10
      Trust are seeking expedited approval of a tolling arrangement to avoid the need to
11

12    presently file an adversary proceeding, CPA intends, unless another resolution can be
13
      achieved, to file an adversary proceeding against the Parents' Trust by August 18, 2020
14
      (or such later date as may be approved by the Court) seeking to determine and declare
15

16    the validity and extent of the parties' interest in the real property subject to the Lease and
17
      Option to Purchase. Accordingly, there is no present need for the Court to determine
18
      what if any right the Parents' Trust may have to an administrative expense claim and
19

20    doing so could run afoul of issues not properly before the Court that will be determined
21
      in the adversary proceeding. Therefore, CPA requests that the Court's determination of
22

23
      the Motion be deferred for the present time.

24             Subject to the foregoing, CPA objects to the Motion as follows:
25
               1. Parents' Trust's proof of claim was filed more than one year after the claims
26

27
                  bar date, and no motion to file a late claim has been filed. While disputed by

28   OBJECTION TO MOTION FOR
     ADMINISTRATIVE EXPENSE
     CLAIM - 2                                         422 W. Riverside Avenue, Suite 1100
                                                       Spokane, Washington 99201-0300
                                                                                             Phone: 509.624.5265
                                                                                             Fax: 509.458.2728
     S206728


       19-00467-FPC11       Doc 323   Filed 08/13/20       Entered 08/13/20 10:58:45                     Pg 2 of 5
1                 the Parents' Trust, the docket shows that notice was provided to the Parents'
2
                  Trust trustees of the filing of the Debtor's Schedule G, as well as the Debtor's
3

4                 Motion for Use of Cash Collateral. Docket Nos. 25 & 33. The proof of claim
5
                  is untimely and subject to disallowance under the Plan.
6
               2. Paragraph 15 of the Farm Lease Agreement with Option to Purchase (the
7

8                 "Agreement") specifically authorizes Rick T. Gray to assign the Agreement to
9
                  any entity in which he owns no less than fifty percent, without any consent of
10
                  the Parents' Trust. Importantly, the Agreement does not prohibit assignment of
11

12                the Agreement or execution of the option in the event the lessee or assignee is
13
                  in default.
14
               3. The Parents' Trust's position that the alleged failure to assume the Agreement
15

16                within the timeframe set forth in Section 365(d)(4) somehow resulted in
17
                  termination of the agreement is incorrect as a matter of law. In re Ortiz, 400
18
                  B.R. 755, 762-63 (Bankr. D. Nev. 2009); In re Bergt, 241 B.R. 17, 25 (Bankr.
19

20                D. Alaska 1997). The Agreement was never terminated.
21
               4. To be deemed an administrative expense under Section 503(b)(1)(A), the
22

23
                  moving party must meet two requirements: (1) the claim must have arisen

24                from a transaction with the debtor; and (2) the transaction must have
25
                  substantially benefitted the estate.           Abercrombie v. Hayden Corp. (In re
26

27
                  Abercrombie), 139 F.3d 755, 757 (9th Cir. 1998); In re 800Ideas.com, Inc., 496

28   OBJECTION TO MOTION FOR
     ADMINISTRATIVE EXPENSE
     CLAIM - 3                                         422 W. Riverside Avenue, Suite 1100
                                                       Spokane, Washington 99201-0300
                                                                                             Phone: 509.624.5265
                                                                                             Fax: 509.458.2728
     S206728


       19-00467-FPC11       Doc 323   Filed 08/13/20       Entered 08/13/20 10:58:45                     Pg 3 of 5
1                 B.R. 165, 175 (9th Cir. B.A.P. 2013). CPA's investigation into the assets
2
                  indicates that the 2020 crop will yield far less than the Debtor has represented.
3

4                 In addition, at this time there is question whether CPA will be able to recover
5
                  on crop insurance associated with the 2020 crop. The benefit to the estate of
6
                  use of the property is, at a minimum, subject to question. (There is certainly
7

8                 value to the estate associated with its interest in the property itself.) The
9
                  Motion does little more than assume that because the property was "used" in a
10
                  farming operation that a substantial benefit accrued to the estate. Rather, it
11

12                appears that the only substantial benefit any party could claim is or was to the
13
                  Parents' Trust.
14
               5. No declaration or other document setting forth an evidentiary basis to support
15

16                the Motion has been filed. Without such evidence, the Parents' Trust cannot
17
                  meet its burden under Section 503 and the applicable case law.
18
      //
19

20    //
21
      //
22

23
      //

24    //
25
      //
26

27
      //

28   OBJECTION TO MOTION FOR
     ADMINISTRATIVE EXPENSE
     CLAIM - 4                                         422 W. Riverside Avenue, Suite 1100
                                                       Spokane, Washington 99201-0300
                                                                                             Phone: 509.624.5265
                                                                                             Fax: 509.458.2728
     S206728


       19-00467-FPC11       Doc 323   Filed 08/13/20       Entered 08/13/20 10:58:45                     Pg 4 of 5
1              For the reasons set forth above, the Court's consideration of the Motion should be
2
      deferred. To the extent the Court considers the Motion at this time, the Motion should
3

4     be denied for the reasons state above.
5
               DATED this 13th day of August, 2020.
6

7
                                               WITHERSPOON  KELLEY
8
                                               By:     /s/ Daniel J. Gibbons
9
                                                      Daniel J. Gibbons, WSBA #33036
10                                                   Attorneys for Plan Agent,
                                                     Critical Point Advisors, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   OBJECTION TO MOTION FOR
     ADMINISTRATIVE EXPENSE
     CLAIM - 5                                         422 W. Riverside Avenue, Suite 1100
                                                       Spokane, Washington 99201-0300
                                                                                             Phone: 509.624.5265
                                                                                             Fax: 509.458.2728
     S206728


       19-00467-FPC11       Doc 323   Filed 08/13/20       Entered 08/13/20 10:58:45                     Pg 5 of 5
